—Appeal by the defendant from a purported judgment of the Supreme Court, Kings County (Friedman, J.), dated October 29, 1997, which, upon a *439judgment of the same court rendered January 17, 1995, convicting him of criminal sale of a controlled substance in the third degree, criminal possession of a controlled substance in the third degree, and resisting arrest, upon a jury verdict, and imposing sentence, executed that sentence.
Ordered that the appeal from the purported judgment is dismissed.
The appeal from the purported judgment must be dismissed, as the purported judgment is nothing more than a proceeding to cause the judgment rendered January 17, 1995, to be brought to execution (see, People v DeVillar, 264 AD2d 528; People v Crawford, 239 AD2d 514). Bracken, P. J., O’Brien, Santucci and McGinity, JJ., concur.